Case: 20-50058      Document: 00515518828         Page: 1    Date Filed: 08/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 20-50058
                                                                                FILED
                                                                           August 6, 2020
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BRONSON JAMAL SANDERS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:19-CR-148-1


Before KING, SOUTHWICK, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Bronson Jamal Sanders has moved
for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011). Sanders has filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein, as well as Sanders’s
response. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-50058    Document: 00515518828     Page: 2   Date Filed: 08/06/2020


                                 No. 20-50058

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Sanders’s
motion for appointment of new counsel is DENIED. See United States v.
Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                       2